Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
The filed amendments have not been entered. However, to further prosecution, the examiner includes the following to the filed Remarks.
As noted in the March 15, 2021 after-final filing, base claim 1 is amended to incorporate the subject matter of claim 13 (the use of M-N-C catalysts), and new claim 50 recites the subject matter of claims 1 and 3.
The applicants allege the following.
Stahl allegedly discloses several elements of the claimed cathode (e.g., a heterogeneous redox catalyst separated from the cathode electrode, with both in contact with an electrolyte containing a soluble redox mediator). It does not disclose the specific oxygen reduction catalysts recited in the claims. However, regarding the more general recitation of claim 1 (where the catalyst comprises one or more non-Pt transition metals), Stahl allegedly teaches that in some embodiments, non-Pt metals such as tungsten, iron, cobalt, manganese, molybdenum, vanadium, ruthenium, copper or silver may be used.

The Office acknowledges that Stahl does not teach using M-N-C (the elected species recited in claim 13) as the oxygen reduction catalyst. However, Nie allegedly teaches using M-N-C as a non-precious metal-containing oxygen reduction catalyst in conventional cells. Given this teaching, it allegedly would have been obvious for the skilled artisan to substitute M-N-C, where the metal is Co, Fe, Ni, Mn, etc., for the Pt in example 3 of Stahl to obtain the claimed invention.

In response to Dr. Gerken’s expert declaration filed on October 5, 2020, the Office first asserts that the Declaration primarily addresses the use of M-N-C catalysts, but that the rejected claims are much broader in scope. The Office further asserts that Nie does not teach away from using M-N-C catalysts, but merely suggests that further work must be done to refine such catalysts.

In response, base claim 1 is amended to be limited to the use of M-N-C catalysts, thus limiting its scope to what is addressed in the Declaration. Furthermore, new base claim 50, which is limited to using an acidic electrolyte, has been added. The Office does not appear to address Dr. Gerken’s statements that the results obtained using these catalysts were unexpectedly positive, particularly when using 

Specifically, the Declaration provides evidence that “(a) the as-filed application demonstrates strong catalytic activity for M-N-C (the elected species) when used as the oxygen reduction/hydroquinone oxidation catalyst in the claimed flow cell; and (b) based on the teachings of Nie, the demonstrated catalytic activity for M-N-C in the flow cell setting was unexpected and surprising, rather than being obvious”.

First, Dr. Gerken explains that the as-filed application demonstrated the successful use of M-N-C as an oxygen reduction catalyst in connection with the concurrent oxidation of a hydroquinone that can be used as a redox mediator in an exemplary flow cell, with yields exceeding yields obtained using conventional Pt/C-based catalysts. All of these results were reported under highly acidic conditions. For additional details, see paragraph 7 of the Declaration.

Second, Dr. Gerken explains that Nie “does not teach that M-N-C could be used effectively as a catalyst in the context of a redox mediator, as required in the recited flow cell. Instead, the discussion is restricted to conventional oxygen reduction. Even in this context, Nie teaches that there are significant unknowns (such as the structure of the ORR active site) that need to be elucidated ‘to boost the ORR performance of this group of catalysts”. In contrast to this application, Nie teaches that in fuel cell testing, even the most active M-N-C catalyst do not equal the activity of carbon- supported platinum, and that achieving comparable activity and durability “remains a challenge”. Nie concludes by stating that Pt-free catalysts (such as M/N/C) “still suffer from low activity and poor durability in acid”. It is well-known in the field that attempting to overcome this deficiency relative to Pt/C by increasing the amount of M-N-C catalyst in a conventional fuel cell is ineffective”.

Dr. Gerken concludes by stating that based on Nie and what is known in the art, “it would not have been expected that M-N-C would demonstrate improved oxygen reduction catalytic activity in the context of a flow cell system using a hydroquinone- based redox mediator, as compared to a standard Pt/C catalyst, as described in this application. Nor would such a noble-metal-free catalyst be expected to work in an acidic medium, as demonstrated in this application”.

In sum, based on the previously submitted evidence that the claimed invention (as currently recited in amended base claim 1 and new base claim 50) produced unexpectedly positive results, Applicant respectfully requests that these rejections be withdrawn.

(Remarks, at 8:4-9:5, some citations removed.)
commensurate in scope with the invention as claimed.
As noted above, “the as-filed application demonstrates strong catalytic activity for M-N-C (the elected species) when used as the oxygen reduction/hydroquinone oxidation” (Remarks, at 9:2), but neither of proposed claim 1 and claim 50 requires hydroquinone as the redox mediator.
Rather, proposed claim 1 and claim 50 both broadly claim “a soluble redox mediator capable of transporting electrons between the cathode electrode and the redox catalyst.
Further, proposed claim 50 does not include an M-N-C catalyst, but rather broadly claims “a heterogeneous redox catalyst comprising one or more non-Pt transition metals….”
Furthermore, the declaration provided “[a]ll of these results were reported under highly acidic conditions” (e.g. Id, emphasis added), but neither of proposed claim 1 and claim 50 requires “highly acidic conditions.”
Rather, proposed claim 50 merely requires “the electrolyte solution is acidic” and proposed claim 1 does not claim the electrolyte solution with any pH, which broadly includes neutral and basic solutions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723